Citation Nr: 1041339	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative arthritis 
and spondylolysis of the thoracolumbar spine.

4.  Evaluation of a hearing loss disability, currently 
noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1974 to 
September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The Veteran presented testimony at a Board hearing, chaired by 
the undersigned Veterans Law Judge, sitting at the RO, in June 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran was previously denied service 
connection for back and neck disabilities in December 1976, based 
on his failure to report for a VA examination.  The RO nominally 
treated these claims as applications to reopen the previously 
denied claims.  However, in characterizing the issues on appeal, 
the Board has considered the decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that, a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

At the time of the prior denial, the only diagnoses for the 
lumbar and cervical spine were in the nature of muscle strain, 
although there was a diagnosis of spondylolysis of the 
thoracolumbar spine.  Since the December 1976 decision, the 
Veteran has been diagnosed with degenerative arthritis of the 
thoracolumbar spine, and degenerative disc disease of the 
cervical spine.  As these diagnoses were not of record at the 
time of the previous final denial, the Board finds that the 
claims for service connection for degenerative disc disease of 
the cervical spine and degenerative arthritis of the 
thoracolumbar spine are new claims, and must be considered 
without regard to whether new and material evidence has been 
received.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with a personality disorder in 
service, and currently; however, an acquired psychiatric 
disorder, to include bipolar disorder, was not manifest in 
service; a psychosis was not manifest within a year of service 
separation; symptoms of an acquired psychiatric disorder were not 
manifest until 1993; and the current disability is not related to 
service. 

2.  Although a cervical spine disability was not noted on the 
service entrance examination, clear and unmistakable evidence 
demonstrates that such disability predated service, and that 
there was no increase in disability beyond the normal progress of 
the disease. 

3.  Although a thoracolumbar spine disability was not noted on 
the service entrance examination, clear and unmistakable evidence 
demonstrates that such disability predated service, and that 
there was no increase in disability beyond the normal progress of 
the disease; arthritis of the thoracolumbar spine was not 
manifest within a year of separation. 

4.  The Veteran's hearing loss disability is manifested by level 
I hearing in the right ear, and level I hearing in the left ear.  

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by service, and 
incurrence or aggravation of a psychosis is not presumed.  38 
U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A personality disorder is not a disease or inury within the 
meaning of the law providing compensation.  38 C.F.R. § 3.303 
(2010).

3.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); Wagner v. 
Principi, 370 F.3d 1089, (Fed. Cir. 2004).

4.  Degenerative arthritis and spondylolysis of the thoracolumbar 
spine was not incurred in or aggravated by service, and 
incurrence or aggravation of arthritis is not presumed.  38 
U.S.C.A. §§ 337, 1101, 1110, 1111, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010); Wagner v. 
Principi, 370 F.3d 1089, (Fed. Cir. 2004).

5.  The criteria for a compensable disability rating for a 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The claim for a higher initial rating for a hearing loss 
disability arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Regarding the claims for service connection, under the VCAA, VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection for a psychiatric disability.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

A January 2007 letter informed the Veteran of the evidence needed 
to substantiate the cervical and thoracolumbar spine claims.  
This letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist him in 
obtaining and the evidence it was expected that he would provide.  
Quartuccio, 16 Vet. App. at 186-87; Charles, 16 Vet. App. 370.

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the September 2006 and January 2007 letters.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the hearing officer discussed the specific 
evidentiary requirements for service connection as well as the 
bases for the AOJ denial of the claims.  The Veteran verified 
that all available private records had been submitted.  The 
Veteran's symptomatology and the events of service were discussed 
in detail.  Such actions supplement the VCAA and comply with 
38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified and available post-service private and 
VA treatment records.  At the hearing, the Veteran confirmed that 
there were no available outstanding records.  In addition, the 
Veteran was afforded VA examinations as to the etiology of his 
psychiatric disability in August 2007.  He was afforded 
examinations as to his claimed cervical and thoracolumbar spine 
disabilities in February 2007 and December 2009.  These 
examinations were adequate because each was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses and arthritis, 
are presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Psychiatric Disorder

Regarding the claimed psychiatric disorder, service treatment 
records reveal normal psychiatric findings on examination at 
entry.  The Veteran was referred for mental health evaluation in 
September 1975 due to impulsive and immature attitudes and 
behavior.  The examiner noted a history of difficulty adjusting 
to military life, being busted for marijuana, and being late to 
work.  The diagnosis was immature personality, manifested by 
shallow and superficial relationships, inability to delay 
gratification of needs, impulsive behavior with little foresight, 
and inability to recognize the consequences of his behavior.  The 
Veteran underwent psychiatric evaluation in September 1976, due 
to complaints of anxiety and marital difficulties secondary to 
his deployment to Japan.  The diagnosis was situational 
adjustment to adult life secondary to marital maladjustment and 
possible passive-dependent personality with immature features.  
On examination at separation in September 1976, the Veteran was 
found to be psychiatrically normal.  

Thus, despite treatment for mental complaints during service, the 
only diagnoses were situational adjustment and a personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 
(2010).

After service, there is no record of treatment for, or diagnosis 
of an acquired psychiatric disorder for more than 15 years.  This 
lengthy period without complaint or treatment is evidence that 
there has not been a continuity of symptomatology, and weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  However, there is more than silence alone.

Of course, the Board acknowledges that "[s]ymptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. 
§ 3.303(b).

It is now the Veteran's contention that he experienced continuous 
psychiatric impairment since service.  However, he has not always 
reported this.  Indeed, he reported to a VA clinician during a 
psychiatric admission in December 2002, that he "did very well" 
until he was treated 10 years prior for bipolar disorder, and 
since that time, he has had no drive.  He reported to a VA 
psychiatric clinician in February 1998 that he had a history of 
manic-depression that was diagnosed five years prior.  Consistent 
with this, he told an August 2006 psychiatric examiner that he 
had been diagnosed with bipolar disorder in 1992.  The Veteran 
also testified at the hearing that he first sought treatment for 
psychiatric problems in 1992.  This is also roughly consistent 
with the gap in the treatment records following service, with the 
first treatment for psychiatric problems actually beginning in 
September 1993.  A May 1994 assessment reveals that the reason 
for the Veteran's initial psychiatric treatment was the result of 
a DUI, for which he was granted deferred prosecution.  The 
treatment program was terminated in August 1995 after the Veteran 
received another DUI.  

Thus, there is a clear difference in the Veteran's current 
assertions, and those he made prior to the filing of his claim 
for service connection.  It is the Board's responsibility to 
evaluate the evidence and to assign each report or opinion its 
due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing the evidence, the Board is free to favor 
one medical opinion over another if the Board provides an 
adequate statement of reasons or bases.  Id.; see also 38 U.S.C. 
§ 7104(d)(1).  

The Board finds the Veteran's statement during his psychiatric 
admission in December 2002, that he "did very well" until he 
was treated 10 years prior for bipolar disorder, to be especially 
persuasive, because the Veteran was then seeking only medical 
care.  Thus, it seems likely that he would report events 
carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

In contrast, the Veteran's assertion in his claim that he had 
onset of bipolar disorder in 1976 was made purely in the context 
of a claim for VA benefits.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a claim 
for monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but the 
Board is not free to ignore his assertion as to any matter upon 
which he is competent to offer an opinion.  See Pond v. West, 12 
Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

The Board also notes that, unlike the Veteran's assertion on his 
claim form, the December 2002 account is entirely consistent with 
the lack of treatment prior to 1993.  This further bolsters the 
credibility of the December 2002 statement.  

There is no question that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the onset of symptoms.  Rather, 
it is his credibility which the Board finds is lacking in the 
July 2006 statement.  Simply put, the December 2002 pre-claim 
report is more convincing than the statements made in support of 
a claim for monetary benefits.  

Also significant, the Veteran filed a claim for service 
connection immediately upon separation.  However, he only 
mentioned problems with his neck and back, but did not mention 
psychiatric problems.  He filed another claim in February 1982, 
but only mentioned his back, and did not mention psychiatric 
problems.  The Veteran did not file a claim seeking service 
connection for a psychiatric disability until July 2006, at which 
time he reported the onset of bipolar disorder in September 1976.  

In fact, the first post-service record of treatment for mental 
complaints comes from VA hospitalization records from September 
1993 and December 1993, which show that the Veteran reported with 
the primary complaint of alcohol and substance abuse problems.  
In December 1993, the Axis I diagnoses included alcoholism, 
bipolar disorder and polysubstance abuse.  It was reported that 
the Veteran used alcohol to self medicate for depression.  A 
treatment record from July 1993 shows the Veteran's complaint of 
excessive drinking, and that his mother passed away the previous 
month, and that she was alcoholic, as were his brother and uncle.  
He denied any psychiatric history or treatment.  A May 1994 note 
states that the Veteran was started on lithium in December 1993.  
It was noted that he had a history of labile mood changes, 
impulsivity and hyperactivity since childhood.  He attributed his 
depression to unemployment.  

While the Veteran's service records suggest that he had problems 
with alcohol and drugs in service, the law provides that no 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of alcohol 
and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2010); see also VAOPGPREC 2-97 (January 16, 
1997).  The law also precludes compensation for primary alcohol 
abuse disabilities, and secondary disabilities that result from 
primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  

Regarding the statement that the Veteran used alcohol to self 
medicate for depression, this is not probative as to the date of 
onset of depression or bipolar disorder, although suggesting that 
it may have been prior to the actual date of treatment.  It 
certainly does not suggest continuous symptomatology of an 
acquired psychiatric disorder since service, and is not as 
probative as the December 2002 statement discussed above.  
Regarding the history of labile mood changes, impulsivity and 
hyperactivity since childhood, this is entirely consistent with 
the symptoms ascribed by in-service clinicians to a personality 
disorder.  While the Board does not profess the competence to 
attribute particular symptoms to a particular diagnosis, these 
are similar to symptoms noted in service and ascribed to a 
personality disorder, and do not suggest continuous post-service 
symptomatology attributable to an acquired psychiatric disorder.

In addition, the Veteran's assertions regarding experiencing 
continuous symptomatology are inconsistent with his actions.  In 
so finding, the Board notes that the Veteran clearly demonstrated 
that he understood the process for obtaining VA disability 
benefits, and followed this procedure in 1976 and 1982, when he 
felt he was entitled.  However, he did not mention psychiatric 
problems until July 2006, even while seeking benefits for other 
problems.  While he now maintains that he experienced continuous 
symptomatology since service, his silence regarding psychiatric 
problems, while speaking with respect to other problems, is more 
convincing than his current assertions of continuous 
symptomatology.  

The Board also notes that there is no medical opinion of record 
that purports to link bipolar disorder or other acquired 
psychiatric disorders to service.  The Veteran was afforded a VA 
examination in August 2007.  The examiner concluded, after 
reviewing the claims file, that the Veteran's bipolar disorder is 
less likely than not caused by or the result of his military 
experiences.  The Veteran clearly believes that his psychiatric 
disorder is service related.  The Veteran also testified that the 
person treating him in "1992" told him that his marital 
problems in service brought on his bipolar disorder.  

As a person without medical training, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such as 
experiencing symptoms in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can also be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent to 
identify the medical condition (noting that sometimes the lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

The alleged 1992 opinion is not of record, and the Veteran does 
not remember the name of the individual who told him this.  As 
noted above, the Veteran has been an inconsistent historian 
regarding this claim.  The fact that the Veteran reported the 
onset of treatment as 1992, when the treatment records clearly 
show it was in late 1993, combined with his lack of recall for 
such pertinent details as the name of the doctor, leads the Board 
to discount the probative weight of the Veteran's second-hand 
report of his opinion.  

In comparing the Veteran's personal opinion regarding nexus to 
that of the August 2007 examiner, the Board concludes that it is 
essentially based on his account of continuous symptomatology 
since service, which the Board finds to lack credibility.  His 
opinion accordingly also lacks credibility.  This leads the Board 
to the conclusion that service connection for an acquired 
psychiatric disability is not in order.  

Finally, the Board notes that, although the record does contain a 
diagnosis of schizoaffective disorder in July 2005, this is many 
years after separation from active service.  Accordingly, the 
presumption of service connection for certain chronic 
disabilities, including psychoses, that become manifest within a 
year of separation is not applicable.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Spine Claims

It is the Veteran's contention for purposes of this appeal that 
he sustained an injury to his neck as a child in an automobile 
accident, and that his period of active service aggravated that 
disability, resulting in the currently diagnosed degenerative 
disc disease of the cervical spine.  He also contends that he 
injured his back in a fall from a ladder in service, resulting in 
the currently diagnosed degenerative arthritis of the 
thoracolumbar spine.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111.

As summarized by the Federal Circuit in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims 
for service-connected disability may be summarized as follows: 
when no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress of 
the" preexisting condition.  Citing 38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the Veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

On the other hand, if a preexisting disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but the Veteran may bring a claim 
for service-connected aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir.1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  Citing 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417.

Here, the examination at entry into service produced normal 
clinical findings for the spine, and contains no notation of any 
defect, infirmity or disorder of the cervical or lumbar spine.  A 
letter dated February 25, 1974, submitted by the Veteran's 
private physician to address episodes of blackouts, noted that 
the Veteran has been engaged in competitive diving in high 
school, and in the last year confined his diving activities to 
cliff diving from a distance of 25 feet, and has been subject to 
fractures and sprains thought his lifetime.  While a back injury 
was not noted, for reasons that will next be addressed, the Board 
finds that clear and unmistakable evidence demonstrates that an 
injury or disease of the cervical and lumbar spines existed 
before acceptance and enrollment, and that neither was aggravated 
by such service.  

Regarding whether there were pre-existing conditions, 38 C.F.R. 
§ 3.304(b)(2) provides that history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded probative 
value consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the injury or 
disease, including official and other records made prior to, 
during or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  

Here, the Veteran does not dispute the pre-service origin of his 
cervical spine injury, as he testified during the hearing that 
"I was hit by a car when I was four" but the service aggravated 
this "already existing condition."  While he now contends that 
there was no pre-existing injury of the lumbar spine, this is 
inconsistent with what he has said in the past.  He reported to a 
VA clinician in June 2006 that he had a history of low back pain 
with compression fractures following a childhood 
pedestrian/vehicle accident.  Prior to the RO's reinstitution of 
his claim, in a July 2002 psychiatric consultation, the Veteran 
described neck and back injuries resulting from the childhood 
injury.  Most notably, he did not mention a service injury.  
Statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care.  Rucker, 10 Vet. App. at 73.

Moreover, with the exception of the entrance examination, the 
clinical evidence uniformly supports the presence of pre-existing 
injury of the lumbar and cervical spine.  When the Veteran was 
examined in February 2007, the examiner opined that the current 
cervical and thoracic spine conditions are more likely than not 
due to pre-service injury, and/or post-service causes, and not 
due to, caused by, or aggravated by service.  The lumbar spine 
condition was found to be more likely than not due to pre-service 
injury, and not due to, caused by, or aggravated beyond natural 
progress by active service.  

Similarly, the December 2009 examiner found that a review of the 
accumulated evidence leads to the clear and unmistakable medical 
conclusion that a cervical spine disorder as well as a 
thoracolumbar/lumbosacral spine disorder preexisted entrance into 
active service.  She reasoned that the lumbar spine x-rays showed 
spondylolysis as early as 1975.  She explained that this is a 
unilateral or bilateral defect (separation) in the vertebral pars 
interarticularis, usually in the lower lumbar vertebrae, and 
particularly at L5.  She continued that spondylolisthesis occurs 
when bilateral defects permit anterior slippage of the vertebral 
body.  Spondylolysis may be congenital (malformations of the 
facet joints) or it can be acquired as the bone "fatigues" from 
recurrent microtrauma during excessive lumbar hyperextension 
activities.  Thus, according to the examiner, it is a common 
problem in gymnasts, dancers, divers, weight lifters, football 
linemen; soccer players and other sports participants.  The 
examiner noted that the Veteran was a competitive diver during 
high school and spent his senior year "cliff diving" from 
heights around 25 feet.  She also noted that the Veteran's 
private physician had noted a history of sprains and fractures 
from his diving.  She noted that a review of the literature 
indicates that the rate of progression of spondylosis is 
individual, however it seemed unlikely to her that the Veteran 
would have developed the condition in the five months between his 
first report of back pain, without report of injury, and 
September of 1975, when he first had an x-ray of his back in 
service.  

There is no opinion that discounts a pre-service origin of the 
cervical spine injury, including that of the Veteran.  While the 
Veteran does not currently agree that his thoracolumbar injury 
predated service, for the reasons discussed above, his recent 
statements regarding this injury are not credible.  In so 
finding, the Board notes that the Veteran is competent to recount 
his history of a childhood injury, as well as treatment since 
childhood.  He has previously testified that he was treated by 
chiropractors throughout his childhood.  Thus, his prior 
statements regarding a pre-existing back injury are competent in 
addition to being credible, as opposed to his recent statements 
discounting such injury.  

The Board therefore concludes that pre-existence of cervical and 
lumbar injuries is demonstrated by clear and unmistakable 
evidence.  

Regarding the second test for rebuttal of the presumption of 
soundness, whether clear and unmistakable evidence demonstrates 
no aggravation, the Federal Circuit in Wagner held that the 
government may show a lack of aggravation by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition. 

In finding that clear and unmistakable evidence demonstrates no 
aggravation, the Board relies primarily on the lack of any 
discrete trauma to the back in service, a normal spine 
examination in July 1976, the normal clinical findings at 
separation, the opinion of the February 2007 examiner, the 
opinion of the December 2009 examiner, as well as the lack of any 
medical opinion that contradicts those opinions.  

As discussed above, the February 2007 examiner found that the 
current cervical and thoracic spine conditions are more likely 
than not due to pre-service injury, and/or post-service causes, 
and not due to, caused by, or aggravated beyond natural 
progression by service.  The lumbar spine condition was found to 
be more likely than not due to pre-service injury, and not due 
to, caused by, or aggravated beyond natural progression by active 
service.  The December 2009 examiner found that there is no 
evidence that the Veterans two years of service permanently 
worsened his preexisting cervical and thoracolumbar/lumbosacral 
spine disorders beyond the normal progression of those disorders.  
She reasoned that the Veteran had numerous visits to medical 
providers for back and neck pain that "may" have been related 
to lifting heavy batteries as part of his flight line duties, and 
was given a profile that prevented lifting more than 25 pounds 
over his head in June 1976, but had no more medical visits 
related to his back and neck prior to discharge.  At discharge, 
he reported only occasional episodes of back and neck pain.  
Therefore, according to the examiner, the Veteran appears to have 
had an acute exacerbation of his pre-existing cervical and 
thoracolumbar/lumbosacral spine disorders during service 
secondary to lifting batteries over his head.  She further 
reasoned that the Veteran has been out of service for 33 years, 
and, in the interim the Veteran reported to VA that his neck and 
back pain was related to his childhood injuries.  She also found 
it significant that he reported a MVA in 1999 and a Workman's 
Comp claim for back injury at Wal-Mart, and was beaten so badly 
at one point that he lost partial vision in his right eye.  

While the Veteran has recently asserted that there was 
aggravation of his admittedly pre-existing cervical spine by 
service, his opinion is based largely on an account of the events 
of service which the Board concludes is lacking in credibility.  
Moreover, while the Veteran testified that a VA doctor told him 
that his back condition had its onset during active duty, as 
there is no record of this in the claims file, the Board is left 
only with the Veteran's testimony, which, as already discussed, 
lacks credibility.  

The Board also notes that the Veteran has not been consistent as 
to the cause of his current back pain.  In fact, the current 
claims do not stem from a recent claim filed by the Veteran 
regarding entitlement to service connection, but come from the 
RO's review of the file, during which they discovered an 
unadjudicated February 1982 claim.  It is also notable that 
during the February 2007 VA psychiatric examination, the Veteran 
reported that his back pain stems from a motor vehicle accident 
30 years prior.  He did not mention any injury or aggravation in 
service.  

Then, the Veteran reported to the February 2007 orthopedic 
examiner that he injured his entire spine (cervical, thoracic, 
and lumbar) when he fell from a ladder in 1975, in service.  He 
stated that he fell approximately eight feet and broke his toe 
and injured his shoulder in the same incident.  He reported in 
the notice of disagreement that he injured his back in March 1975 
and was put on medication three weeks later.  However, these 
recent assertions are irreconcilable with the service treatment 
records.  Those records certainly do show that the Veteran 
injured a toe, in addition to seeking treatment for back and neck 
pain; however, they show that these events happened at different 
times, due to different causes, and that the back symptoms did 
not result from a fall from a ladder.  A February 18, 1975 
emergency room note reveals that the Veteran complained of foot 
trauma occurring that morning.  A fracture of the "left" 5th 
metatarsal was found.  Later records, including x-ray reports, 
show that the Veteran actually fractured his right, 5th 
metatarsal, although one record refers to it as the right 1st 
metatarsal.  However, no other injuries were noted in relation to 
the February 18, 1975 trauma.  

A May 23, 1975 report, identified as the initial evaluation of 
the Veteran's back, shows that the Veteran had complaint of back 
pain for one week, and that he reported no trauma, but that the 
heavy lifting on the job may have brought on the pain.  A May 15, 
1975 report shows the onset of symptoms as three weeks prior, 
with no known trauma.  A September 1975 report shows that the 
onset of back pain was secondary to heavy lifting, as the Veteran 
was noted to lift 60-pound batteries daily.  A May 1976 report 
shows back pain for one year.  There is no reference to a fall 
from a ladder in any of the records.  More importantly, the back 
complaints are specifically attributed to a cause that is 
different in material respects from what the Veteran now reports.  
While he now reports a traumatic injury, the service treatment 
records specifically refute this assertion.  The Veteran 
testified that x-rays were taken at the time of the injury and 
showed a fractured transverse process.  However, no spine x-ray 
was taken at the time of the February 18, 1975 foot injury.  
Spinal x-rays taken in December 1975 were within normal limits 
with the exception of spondylosis bilaterally at L-5, with no 
spondylolisthesis.  No fracture was noted.  

While the precise date of onset of back symptoms is not reported 
in the service treatment records (unlike the toe injury), this in 
fact strengthens the Board's interpretation of the evidence as 
demonstrating no discrete trauma to the back, as opposed to the 
toe fracture, but that heavy lifting on a daily basis caused the 
exacerbation of back pain.  Consistent with this interpretation, 
a January 1976 record identifies the nature of the back problem 
as a muscle strain.  

Thus, the service treatment records, including the Veteran's own 
statements to healthcare providers contained therein, directly 
conflict with the Veteran's current assertions regarding having 
injured his toe and back in the same incident, and that this 
incident involved a fall from a ladder and traumatic injury to 
the back.  Moreover, the February 2007 examiner specifically 
noted that, during the interview, the Veteran failed to mention 
the childhood back injury from being hit by a car, and also 
failed to mention a post-service motor vehicle accident.  Based 
on this evidence, the Board concludes that the Veteran has not 
been a reliable historian regarding these assertions, and his 
opinion regarding aggravation is not credible.  

As there is no credible evidence to refute the overwhelming 
clinical evidence that the Veteran's pre-existing cervical and 
thoracolumbar spine disabilities were not aggravated by service, 
the Board concludes that clear and unmistakable evidence 
demonstrates not only that the Veteran's cervical and 
thoracolumbar spine disabilities predated service, but also 
demonstrates by clear and unmistakable evidence that such 
disabilities were not aggravated by service beyond their natural 
progress.  As such, the presumption of soundness is rebutted and 
"the veteran is not entitled to service-connected benefits."  
See Wagner, supra.

Based on the overwhelming clinical evidence, as discussed above, 
demonstrating that the current cervical and thoracolumbar spine 
disabilities are not related to service, the Board concludes that 
service connection for such disabilities is not in order.  In so 
finding, the Board notes primarily the December 2009 examiner's 
opinion that the Veterans current cervical and 
thoracolumbar/lumbosacral spine disorders are less likely as not 
related to or caused by active military service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity levels 
based on average puretone thresholds and speech discrimination.  
See 38 C.F.R. § 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)	When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

(b)	When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Audiometric findings in April 2007 showed pure tone thresholds, 
in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
35
45
LEFT
35
30
30
45
55

The puretone average for the right ear was 35; the average for 
the left ear was 40.  Speech recognition ability was 92 percent 
in the right ear and 92 percent in the left ear.  The diagnosis 
was mild to moderate hearing loss, bilaterally.

Applying these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.

Application of the levels of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  
That is, the combination of level I in the better ear with level 
I in the poorer ear results in a zero percent rating.

Audiometric findings in January 2009 showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
20
LEFT
20
15
15
20
45

The puretone average for the right ear was 18; the average for 
the left ear was 24.  Speech recognition ability was 98 percent 
in the right ear and 96 percent in the left ear.  The diagnosis 
was normal hearing in the right and mild loss at specific 
frequencies in the left, with excellent word discrimination 
bilaterally.  

Applying these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.

Application of the levels of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  
That is, the combination of level I in the better ear with level 
I in the poorer ear results in a zero percent rating.

Audiometric findings in March 2010 showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
20
15
15
25
40

The puretone average for the right ear was 18; the average for 
the left ear was 24.  Speech recognition ability was 98 percent 
in the right ear and 96 percent in the left ear.  The diagnosis 
was normal hearing in the right and mild loss at specific 
frequencies in the left, with excellent word discrimination 
bilaterally.  

Applying these values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.

Application of the levels of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  
That is, the combination of level I in the better ear with level 
I in the poorer ear results in a zero percent rating.

In sum, the schedular criteria for a compensable rating for 
bilateral hearing loss are not met.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  

Here, as demonstrated above, the disability has not significantly 
changed and a uniform evaluation is warranted.  Specifically, the 
criteria for a compensable rating are not met during the period 
on appeal.

The Board has also considered whether this case warrants referral 
for extraschedular consideration.  A referral for an 
extraschedular rating requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first 
question is whether the schedular rating adequately contemplates 
the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted. 

The Board has also considered the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on objective 
test results to determine whether referral for an extraschedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak, 21 Vet. App. at 455.

The Veteran reported at the January 2009 and March 2010 VA 
examinations that his chief complaint was difficulty hearing when 
there are several people present.  However, difficulty discerning 
voices is precisely the type of disability contemplated by the 
speech discrimination scores, and is thus considered in the 
schedular rating.  He reported to the January 2009 examiner that 
he has difficulty on the telephone, and that others complain that 
the TV is too loud.  He reported in his notice of disagreement 
that he can "barely hear."  Again, decreased audiological 
acuity is specifically contemplated in the puretone readings as 
part of the schedular rating.  In sum, the rating criteria 
clearly contemplate the Veteran's disability picture.  They 
include symptomatology of the type reported by the Veteran and by 
medical professionals on clinical evaluation.  Significantly, the 
rating criteria include higher ratings where symptomatology of 
the appropriate degree is demonstrated.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder is denied.

Service connection for degenerative disc disease of the cervical 
spine is denied.

Service connection for degenerative arthritis and spondylolysis 
of the thoracolumbar spine is denied.

A compensable disability rating for a hearing loss disability is 
denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


